A petition for rehearing containing a suggestion that the action be reheard en banc having been filed herein by appellee, United States of America.
The panel that heard the appeal having denied rehearing by order dated September 24, 1991, 937 F.2d 797, and upon further consideration having amended its opinion by order dated November 6, 1991, 952 F.2d 623, and a poll having been requested and taken subsequent to the entry of the September 24, 1991, order,
It is Hereby Ordered that the final paragraph of the September 24, 1991, order with respect to the suggestion for rehearing en banc is amended to read:
It is further noted that the suggestion for rehearing en banc having been transmitted to the judges of the court in regular active service and at the request of such a judge, a poll of the judges in regular active service having been taken, a majority has voted not to reconsider the matter en banc. Judge Newman dissents from the denial of en banc reconsideration in an opinion concurred in by Judges Kearse, Mahoney and Walker.